J-S54044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF D.L.L.                  :   IN THE SUPERIOR COURT OF
    (ADOPTEE'S NAME AS ON BIRTH                :        PENNSYLVANIA
    CERTIFICATE)                               :
                                               :
                                               :
    APPEAL OF: S.F.F.                          :
                                               :
                                               :
                                               :   No. 600 WDA 2017

                  Appeal from the Order Entered March 14, 2017
             In the Court of Common Pleas of Westmoreland County
                       Civil Division at No(s): 113 of 2016

    IN RE: ADOPTION OF D.N.L.                  :   IN THE SUPERIOR COURT OF
    (ADOPTEE'S NAME AS ON BIRTH                :        PENNSYLVANIA
    CERTIFICATE)                               :
                                               :
                                               :
    APPEAL OF: S.F.F.                          :
                                               :
                                               :
                                               :   No. 601 WDA 2017

                  Appeal from the Order Entered March 15, 2017
             In the Court of Common Pleas of Westmoreland County
                       Civil Division at No(s): 112 of 2016


BEFORE:      OTT, MOULTON, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                         FILED OCTOBER 27, 2017

        S.F.F. (“Mother”) appeals from the orders granting the petitions filed

by R.L.L. (“Father”) and J.D.L. (“Stepmother”) and involuntarily terminating

Mother’s parental rights to her minor children, D.N.L., a female born in April


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S54044-17



of 2008, and D.L.L., a male born in April of 2009 (collectively, “Children”).1

Mother claims that the trial court erred in terminating her parental rights

under 23 Pa.C.S. § 2511(b). For the following reasons, we affirm.

       The orphans’ court summarized the relevant factual background as

follows:

           [Mother and Father] lived together with [Children] in
           Radford, Virginia from their birth until the parents became
           involved with Children and Youth Services in Virginia, at
           which point [C]hildren were placed in foster care for
           approximately one (1) year.         When [Children] were
           returned to the care of their biological parents, Father and
           [Mother] had separated, with [Mother] residing in Virginia
           and Father residing in Tennessee and subsequently,
           Pennsylvania. The parents shared custody informally from
           this point onward, with [Children] residing primarily with
           [Mother]    in   the   Commonwealth        of  Virginia   for
           approximately three (3) years, until March of 2014.


              At this time, [Mother’s] then-paramour contacted the
           Father    and    [Stepmother],    requesting     that   they
           immediately assume custody of [Children]. [Mother’s]
           paramour asserted that this was necessary due to
           [Mother’s] ongoing methamphetamine and other drug-
           related issues, and her resulting inability to properly care
           for [Children]. [Mother] produced a letter stating her
           intention to transfer full custody of [Children] to Father
           and [Stepmother], and the same was signed by [Mother]
           and notarized on March 21, 2014. [Children] relocated to
           Father’s residence in Westmoreland County, Pennsylvania,
           where they have resided since, under the care of Father
           and his wife.
____________________________________________


1
  On May 10, 2017, this Court entered an order sua sponte consolidating
Mother’s two appeals – each challenging the orders terminating Mother’s
parental rights to Children – for a single decision. See Pa.R.A.P. 513.



                                           -2-
J-S54044-17




          A Custody Order of Court was entered in Westmoreland
       County on February 2, 2015 at Docket Number 2122 of
       2014-D, between Father and [Mother].            The Order
       provided for sole legal and primary physical custody of
       [Children] to Father, with a daily phone call between 7:00
       p.m. and 7:30 p.m. and supervised visitation provided to
       [Mother].    [Mother] never challenged or attempted to
       enforce any provision of this Order.

          Mother’s contact with [Children] since their relocation to
       Westmoreland County in March of 2014 has been sporadic
       at best. From March of 2014 until February of 2015,
       Father testified that [Mother] would call [Children]
       inconsistently, often going weeks at a time without
       contact. In this time period[,] Mother visited [Children]
       approximately three (3) to five (5) times. Father stated
       that [Mother] was often inattentive during these visits, and
       would often spend significant amounts of time arguing with
       her boyfriend or sleeping, although [Mother] blamed her
       torpor on the long drive between Virginia and
       Pennsylvania.

          Subsequent to the February 2, 2015 Custody Order,
       [Mother’s] contact continued to be sporadic, and Father
       reports that [Mother] would often call at inappropriately
       late times, with weeks and occasionally months between
       phone calls. [Mother] also expressed to [Stepmother] that
       she did not feel that she needed to be sober when
       contacting [Children]. Father indicated that neither he nor
       his wife indicated that they did or would have refused any
       contact from [Mother], provided that she was sober at the
       time. [Stepmother] noted that following these sporadic
       contacts with [Mother], [Children] would often experience
       short periods of acting out and/or bedwetting, which would
       then have to be addressed in their therapy sessions.

          [Mother’s] last in-person contact with [Children]
       occurred in July of 2015, when she attended a visit with
       [Children] at Father’s home. [Mother’s] last contact of any
       sort with [Children] occurred on April 23, 2016. [Mother]
       contacted [Children] via text message on that date, in
       relation to D.L.L.’s birthday. Father testified to receiving

                                   -3-
J-S54044-17


       no contact in any form from [Mother] since that date.
       [Stepmother] corroborated this statement.

          [Mother] testified that she attempted to make contact
       with Father and [Stepmother] via Facebook Messenger
       between December of 2015 and April of 2016.
       [Stepmother] testified to some attempts at contact by
       [Mother], however she stated that she did not find it
       appropriate for [Mother] to talk to [Children] while she was
       using illicit drugs, and [Mother] confirmed that she was
       using drugs during a significant portion of this time period.
       [Mother] did have text message contact during this time,
       up until April 23, 2016, as indicated above. [Mother]
       testified that she never petitioned the [c]ourt to enforce
       any provision of her Custody Order during this time period
       in order to reestablish regular contact with [Children].

           [Mother] was subsequently incarcerated [at] New River
       Valley Regional Jail in the Commonwealth of Virginia on
       April 28, 2016. A detailed exploration of the charges and
       the surrounding situation was conducted on the record.
       During her incarceration, [Mother] claims to have written
       letters to [Children], Father, and [Stepmother], which she
       claims she provided to Father’s step-father’s current wife.
       She stated that she requested that these letters be passed
       along to Father for dissemination, as she was unable to
       access Father’s address while in prison.         Father and
       [Stepmother] deny having ever received these letters.
       Additionally, Father’s step-father [sic] testified to having
       no knowledge of the contents of any correspondence
       between [Mother] and his wife.

          Father testified credibly that [Children] do not inquire
       after [Mother] or bring her up in conversation, and they
       have not done so since phone contact ceased completely.
       Father stated that D.L.L. previously expressed trepidation
       when [Mother] came to visit, and that her visits made him
       feel afraid. Father additionally stated that D.L.L. was even
       “scared to death,” to the point of physically shaking, prior
       to the February 16, 2017 hearing because he was afraid of
       coming in contact with [Mother].        Father reports that
       D.N.L. harbors a similar fear of [Mother], and that
       [Children] have worked over the course of years in therapy
       to overcome traumas that they incurred while in [Mother’s]

                                   -4-
J-S54044-17


          primary custody. These traumas allegedly include being
          locked in rooms by [Mother] and being taken to strangers’
          houses while [Mother] and the individuals present used
          various illicit substances.     [Mother] denies these
          allegations.

             Father enrolled [Children] in mental health treatment in
          July of 2014 to address their emotional and behavioral
          issues. D.N.L has recently been successfully discharged
          from her individual therapy, and D.L.L. is currently still
          involved in the same. Father noted that the therapy has
          been a success, and that [Children] are currently thriving.
          [Children] currently have exceptional grades, with D.L.L.
          obtaining straight As and D.N.L. obtaining As and Bs.
          They are both involved in extracurricular activities, with
          D.L.L. participating in baseball and D.N.L. participating in
          cheerleading.

Orphans’ Ct. Op., 5/12/17, at 2-5.

       On October 25, 2016, Father and Stepmother filed a joint petition to

involuntarily terminate Mother’s parental rights to Children.2 The trial court

appointed counsel for Children, referred to as the guardian ad litem.3     On

February 16, 2017, the orphans’ court held a hearing on the petition. The

____________________________________________


2
  The Adoption Act required Father in his petition to involuntarily terminate
Mother’s parental rights to Children to “aver that an adoption is presently
contemplated [and] that a person with a present intention to adopt exists,”
and the record reflects that he complied with this requirement. See 23
Pa.C.S. § 2512(b); In re E.M.I., 57 A.3d 1278, 1285 (Pa. Super. 2012);
see also Pet. for Involuntary Termination of Parental Rights, 10/25/16, ¶ 8.
3
  There is a distinction between counsel in a proceeding to terminate
parental rights, who must represent a child’s legal interests, and a guardian
ad litem, who represents a child’s best interests. See In re Adoption of
L.B.M., 161 A.3d 172, 181 (Pa. 2017). However, as set forth below, the
record here does not evince a conflict between Children’s legal interests and
their best interests.



                                           -5-
J-S54044-17



orphans’ court entered its findings of fact and orders terminating Mother’s

parental rights on March 14, 2017.      On April 13, 2017, Mother filed her

timely notice of appeal and concise statement of errors complained of

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Mother presents the following issues for our review:

         I. Whether the [orphans’] court erred as a matter of law in
         granting the [p]etition for [i]nvoluntary [t]ermination of
         [p]arental [r]ights regarding birth mother[ ]?

         II. Whether the [orphans’] court erred as a matter of law
         and abused its discretion in finding that no parent-child
         bond existed between birth mother and [C]hildren?

         III. Whether the [orphans’] court erred as a matter of law
         by failing to consider whether the parent-child bond could
         be severed without irreparable harm to [C]hildren?

Mother’s Brief at 4.

      We review an appeal from the termination of parental rights in

accordance with the following standard.

         [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court’s determination of
         a petition for termination of parental rights.        As in
         dependency cases, our standard of review requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by
         the record. In re: R.J.T., [ ] 9 A.3d 1179, 1190 ([Pa.]
         2010). If the factual findings are supported, appellate
         courts review to determine if the trial court made an error
         of law or abused its discretion. Id.; [In re] R.I.S., 36
A.3d 567[, 572 (Pa. 2011) (plurality)]. As has been often
         stated, an abuse of discretion does not result merely
         because the reviewing court might have reached a
         different conclusion. Id.; see also Samuel Bassett v.
         Kia Motors America, Inc., [ ] 34 A.3d 1, 51 ([Pa.]
         2011); Christianson v. Ely, [ ] 838 A.2d 630, 634 ([Pa.]

                                     -6-
J-S54044-17


        2003). Instead, a decision may be reversed for an abuse
        of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
        applying an abuse of discretion standard of review in these
        cases. We observed that, unlike trial courts, appellate
        courts are not equipped to make the fact-specific
        determinations on a cold record, where the trial judges are
        observing the parties during the relevant hearing and often
        presiding over numerous other hearings regarding the
        child and parents. R.J.T., 9 A.3d at 1190. Therefore,
        even where the facts could support an opposite result, as
        is often the case in dependency and termination cases, an
        appellate court must resist the urge to second guess the
        trial court and impose its own credibility determinations
        and judgment; instead we must defer to the trial judges so
        long as the factual findings are supported by the record
        and the court’s legal conclusions are not the result of an
        error of law or an abuse of discretion. In re Adoption of
        Atencio, [ ] 650 A.2d 1064, 1066 ([Pa.] 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     Termination of parental rights is governed by statute, 23 Pa.C.S. §

2511, which requires a bifurcated analysis.    First, the orphans’ court must

examine the parent’s conduct. See, e.g., In re A.L.D., 797 A.2d 326, 339

(Pa. Super. 2002). The burden of proof is on the petitioner to establish by

clear and convincing evidence the existence of grounds for termination

under section 2511(a).    In re J.L.C. 837 A.2d 1247, 1251 (Pa. Super.

2003). If termination is found by the orphans’ court to be warranted under

section 2511(a), it must then turn to section 2511(b), and determine if

termination of the parent’s rights is in the child’s best interest.       In re

Adoption of R.J.S., 901 A.2d 502, 508 (Pa. Super. 2006). “If the court’s

findings are supported by competent evidence, we must affirm the court’s

                                     -7-
J-S54044-17



decision, even if the record could support an opposite result.” In re Z.P.,

994 A.2d 1108, 1116 (Pa. Super. 2010) (citation omitted).

     In this case, the orphans’ court terminated Mother’s parental rights

pursuant to section 2511(a)(1), (2) and (b), which provides as follows:

        (a) General rule.—The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.


           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                   *     *   *

        (b) Other considerations.—The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), & (b).



                                       -8-
J-S54044-17



       Mother’s brief contains no argument regarding the trial court’s decision

under Section 2511(a). See Appellant’s Brief at 9. Because Mother makes

no attempt to develop a legal argument in support of her challenge under

subsection (a), we find it waived. See Chapman-Rolle v. Rolle, 893 A.2d
770, 774 (Pa. Super. 2006) (stating, “[i]t is well settled that a failure to

argue and to cite any authority supporting an argument constitutes a waiver

of issues on appeal” (citation omitted)).

       We next consider the trial court’s determination under Section

2511(b).    Mother argues that the orphans’ court abused its discretion and

erred as a matter of law because “[a]t no time during the hearing did

[Father and Stepmother] offer any expert evidence as to whether in fact a

bond did or did not exist between [Mother] and [Children].” Mother’s Brief

at 10. Mother asserts that a bond did exist between her and Children, and

terminating her parental rights would cause irreparable harm to Children.

Id. at 11-12.4      We disagree.
____________________________________________


4
  Mother also suggests that the guardian ad litem was not convinced that it
was in Children’s best interest to sever their relationship with Mother.
Mother’s Brief at 10 (citing N.T., 2/16/17, at 218). However, the record
reveals that the guardian ad litem offered the following conclusions:

           [Guardian ad litem]: . . . I had hoped that I could have
           gotten more solid feedback from other professionals
           involved in this case, which I could not. For whatever
           reason, I’m not sure. But without that, I’m also not
           convinced that it is in [Children’s] best interests to sever
           the relationship with [Mother].

(Footnote Continued Next Page)


                                           -9-
J-S54044-17



      It is well settled that

          Section 2511(b) focuses on whether termination of
          parental rights would best serve the developmental,
          physical, and emotional needs and welfare of the child. As
          this Court has explained, Section 2511(b) does not
          explicitly require a bonding analysis and the term “bond” is
          not defined in the Adoption Act. Case law, however,
          provides that analysis of the emotional bond, if any,
          between parent and child is a factor to be considered as
          part of our analysis. While a parent’s emotional bond with
          his or her child is a major aspect of the subsection 2511(b)
          best-interest analysis, it is nonetheless only one of many
          factors to be considered by the court when determining
          what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. Additionally, this Court
             stated that the trial court should consider the
             importance of continuity of relationships and whether
                       _______________________
(Footnote Continued)

          With that being said, I also feel that [Mother’s] sobriety is
          quite limited at this point, with the majority of it having
          been . . . obtained while she was incarcerated. [To the
          court:] Do you want an opinion from me as to where I
          stand ultimately?

          THE COURT: Absolutely.             That’s what your purpose is.
          Thank you.

          [Guardian ad litem]: Okay. Considering all the evidence,
          I feel that it would be in [Children’s] best interest to do the
          termination of parental rights, your Honor.

N.T. at 218-19.

We further note that the guardian ad litem has declined to file a separate
brief in these matters but joined Father and Stepmother’s appellee’s brief.



                                           - 10 -
J-S54044-17


             any existing parent-child bond can be severed
             without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015)

(citations and quotation marks omitted). This Court has repeatedly held that

expert testimony is not required for the orphans’ court to determine if there

is a positive bond between a parent and her children. See In re K.K.R.-S.,

958 A.2d 529, 533 (Pa. Super. 2008).

      Instantly, the orphans’ court found that “there [was] no bond

whatsoever between [Mother] and [Children]” and that terminating Mother’s

parental rights to Children will not have “any negative effect on either child,

and indeed might further serve their stability with regard to mental health.”

Orphans’ Ct. Op. at 10. We conclude that the record supports the court’s

findings.

      Father testified that D.L.L. was “scared to death” to attend the

termination hearing because “he didn’t want to be around [Mother].” N.T. at

36-37. Moreover, Father testified that Mother has not had any visits with

Children since July of 2015 or any telephone contact since April of 2016. Id.

at 59. Father also noted that during the few and sporadic visits Mother had

with Children prior to July of 2015, Mother did not engage with Children and

often spent her visitation time sleeping or with her boyfriend. Id. at 37.

      Stepmother likewise testified that Children would react poorly to

contact or visits with Mother.      Specifically, Stepmother indicated that

Children would wet the bed the night after a visit or telephone call with

Mother.     Id. at 74.   Children would also act out at school in the days

                                    - 11 -
J-S54044-17



following a visit from Mother. Id. at 74-76. Moreover, Stepmother testified

that she loves Children like they are her own and would like to adopt

Children. Id. at 78.

     Both Father and Stepmother testified to their concerns that Mother

was using drugs when attempting to contact Children and during some of

her visits in 2014 and 2015.         Stepmother, in particular, recounted an

incident when Mother appeared to be dozing off while driving with Children

in the car and later vomited at home.

     Mother denied Father and Stepmother’s allegations that she was using

drugs when attempting to contact Children or during visits. Mother testified

that she was tired during some of her visits due to the long drive from

Virginia to Pennsylvania. She conceded that she got sick on one occasion,

but explained that it was due to the sugary snacks she had with Children

that day.   Id. at 144-45. Mother recounted her activities with Children,

including watching movies, playing Disney board games, shopping at the

mall, and going out with Children around the neighborhood, and contradicted

Father and Stepmother’s testimony that they always supervised her visits

with Children. Id. at 141-42. Mother testified that Father and Stepmother

began refusing to answer her phone calls in July of 2015. Id. at 145-46.

     Of particular note, the parties’ testimony established that Mother had

attempted to spend the summer of 2014 with Children in Virginia. Id. at 56.

However,    shortly    after   Children   arrived,   Mother   called   Father   and

Stepmother and requested that they bring Children back to Pennsylvania.

                                      - 12 -
J-S54044-17



Id. Approximately one month after this episode, Father placed Children into

therapy.    Id. at 57.      Children have responded well, resolving their

bedwetting problems, no longer acting out at school, and maintaining good

grades. Id. at 75-77.

       Thus, there is support for the trial court’s determination that a

beneficial bond no longer existed between Mother and Children.         Expert

testimony, therefore, was not required. See In re K.K.R.-S., 958 A.2d at

533.    Moreover, given Father and Stepmother’s testimony, which the

orphans’ court found credible, the evidence presented supports a finding that

terminating Mother’s parental rights would best serve Children’s needs and

welfare under section 2511(b). See In re Z.P., 994 A.2d at 1116. Mother

is not capable of parenting Children safely due to her failure to remedy her

drug abuse for any appreciable amount of time.      In addition, Children are

bonded with Father and Stepmother, with whom they have lived for the past

three years. It was within the discretion of the orphans’ court to conclude

that the benefits of permanency through adoption would outweigh whatever

harm Children might experience if their relationship with Mother ended. As

this Court has stated, “a child’s life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting

responsibilities.   The court cannot and will not subordinate indefinitely a

child’s need for permanence and stability to a parent’s claims of progress

and hope for the future.” In re Adoption of R.J.S., 901 A.2d at 513.




                                    - 13 -
J-S54044-17



     Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by involuntarily terminating Mother’s parental rights to

Children.

     Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2017




                                   - 14 -